Montgomery, Judge.
The only assignment of error we deem it necessary to notice in this case is the refusal of the Court to permit the prisoner, after the State had shown his unpopularity with his own race in the neighborhood, to prove the cause of the ill-feeling towards him. In this we think the Court erred, the more especially as the only witness who testified to the prisoner’s guilt was himself proven to be unfriendly to him. Had the jury known the cause of this unfriendly feeling, they would have been better able to estimate the weight of the testimony against the prisoner.
Let the judgment be reversed.